Citation Nr: 1339588	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for breathing problems, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and R.P.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO.

In January 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

The Board remanded the case in October 2012 for additional development of the record.   

The Veteran's appeal originally included the issues of service connection for bilateral hearing loss and tinnitus. 

During the pendency of the appeal, the RO, in a July 2013 rating decision, granted service connection for the bilateral hearing loss and tinnitus and assigned a noncompensable rating and a 10 percent rating, respectively, effective on June 3, 2008.  

Therefore, his appeal concerning the issues of service connection for bilateral hearing loss and tinnitus have been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability). 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the March 2013 report of VA examination, the examiner opined that the Veteran's hypertension, lumbar spine disorder, vertigo and asbestosis were less likely than not (less than 50/50 probability) caused by or a result of an event or incident of his period of active service.

The examiner explained that review of the Veteran's available medical records "fail[ed] to document chronicity of claimed conditions during service or after discharge from service." The examiner noted that there was no documented evidence that the Veteran was seen during active service for any condition related to his current hypertension, lumbar spine disorder, vertigo or asbestosis (there was no evidence of asbestos exposure in service) or that he was diagnosed with any of the claimed disorders within one year of discharge from service.

Finally, the examiner explained that none of the disorders were included on the list of presumptive diseases caused by herbicide (Agent Orange) exposure.

In this case, the Board finds March 2013 VA examination to be inadequate for rating purposes.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The examination is inadequate because service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Thus, the examiner's rationale for the opinion (offered in the March 2013 VA examination report) is deficient. 

To the extent that the Veteran claims service connection for his claimed disorders, to include as secondary to herbicide (Agent Orange) exposure, the examination is inadequate because a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

In this regard, the examiner's rationale ("none of those current conditions are included on the list of presumptive diseases caused by that [herbicide] exposure") is again deficient.

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under the circumstances, the Board finds that additional opinion is necessary to clarify these issues.

As to the claimed hypertension, the Board notes that the service treatment records reflect that, on the January 1968 report of medical history associated with his induction examination, the Veteran reported having a history of high or low blood pressure. The physician noted that the Veteran had high blood pressure. On the induction examination, his blood pressure was recorded as 120/62. 

In this case, there is some indication that the Veteran had elevated blood pressure that preexisted his entry into service, but was not noted on his entrance examination. 

Thus, relevant questions that must be addressed are (a) whether there was clear and unmistakable evidence that the Veteran had hypertension that existed prior to service; and, (b) whether hypertension clearly and unmistakably was not aggravated (i.e., worsened during service beyond the normal progression of the disorder) by service. 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306; see also VAOPGCPREC 3-03 (July 16, 2003); Cotant v. West, 17 Vet. App. 116, 131 (2003); Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

As to the claimed acquired psychiatric disorder to include PTSD, the Board notes that there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. 

The list of examples of such an event or circumstance specifically includes experiencing, witnessing or being confronted with an event or circumstance that involved actual or threatened death or serious injury, or, a threat to the physical integrity of the veteran or others. Id.
 
The Veteran claims that he has PTSD due to stressors associated with his service in the Republic of Vietnam. He reported that two of his friends were wounded in a land mine attack on their convoy. His friends were riding in a truck ahead of the vehicle the Veteran was riding in. He reported that the incident left him in fear that his vehicle would be hit also.

The Veteran also reported volunteering for a 2-day mission to "B-Battery" to retrieve supplies/ammunition and being left behind when his vehicle would not start. The crew eventually fixed the vehicle and returned to convoy without incident.

Finally, the Veteran also reported volunteering for a "seek and destroy" mission and being in fear during the mission. However, he did not encounter the enemy on the mission or recall specific details of the event. His general assertion is that that these events and his overall time in the Republic of Vietnam left him in fear for his life.

In a May 2008 VA mental health consultation note, the psychiatrist recorded the Veteran's history of having distressing memories of his service in Vietnam and current manifestations of his claimed psychiatric disorder. On examination, the Axis I diagnoses were those of PTSD, dysthymia  and an anxiety disorder, NOS (not otherwise specified).

In a March 2013 VA psychology note, the examiner recorded that the Veteran's history having distressing memories of his service in Vietnam and current manifestations of his claimed psychiatric disorder. On examination, the Axis I diagnoses were those of PTSD and depressive disorder, NOS.

However, in a March 2013 report of VA examination, the psychologist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD; however, anxiety disorder, NOS and intermittent explosive disorder were diagnosed.

The psychologist opined that the Veteran's anxiety disorder and intermittent explosive disorder were less likely than not related to fear of hostile terrorist activity/combat, explaining that it was less plausible that the Veteran was involved in active combat situations.

The psychologist found that the Veteran was likely involved in occasional convoy duties that, while frightening, did not appear to be traumatic based on the Veteran's reported description of the events.

The psychologist found that sleep disturbance the Veteran related with nightmares was more like a night terror or anxiety disturbance rather than dreams focused solely on his Vietnam experiences. 

Additionally, the psychologist concluded that the Veteran had limited re-experiencing symptoms, did not endorse significant avoidance symptoms that would be associated with PTSD and had increased arousal symptoms that were more likely related to his generalized anxiety and intermittent explosive disorder.

Thus, the psychologist concluded that there did not appear to be a causal relationship between the Veteran's anxiety symptoms and anger issues and his service in the Republic of Vietnam.  The psychologist added that "[s]tressors [were] limited and the generalized nature of his anxiety and anger symptoms suggest[ed] a more chronic, perhaps personality based issues."

The psychologist then noted that the fact that the Veteran had received treatment associated with a diagnosis of PTSD for a significant period of time did not, in itself, render the diagnosis valid.

On this record, the Board finds that the March 2013 VA psychologist did not offer adequate rationale as to why the Veteran did not meet the diagnosis criteria for PTSD in light of the VA treatment records that include a diagnosis of PTSD and taking into account the Veteran's credible report of stressful experiences during his period of service in Vietnam.

Additionally, the Board notes that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). In this case, the Veteran has also been diagnosed with anxiety disorder, NOS, intermittent explosive disorder and depressive disorder. 

While the Board is aware that the March 2013 VA psychologist concluded that there did not appear to be a causal relationship between the Veteran's anxiety symptoms and anger issues and his service in the Republic of Vietnam, he explained that the "[s]tressors [were] limited and the generalized nature of his anxiety and anger symptoms suggest[ed] a more chronic, perhaps personality based issues."

However, to warrant service connection for acquired psychiatric disorders other than PTSD the appellant need only present (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (i.e., it is not necessary to establish that the disorder be related to specific in-service stressors).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of this conflicting evidence regarding the diagnosis of PTSD and likely etiology of other diagnosed psychiatric disorders, the Board finds that an additional medical opinion is necessary to determine the nature and likely etiology of the claimed acquired psychiatric disorder, to include PTSD.
 
Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to forward the Veteran's claims file to the VA examiner who conducted the VA examination in March 2013 or a suitable substitute in order to obtain a clarifying opinion.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

Based on a review of the entire record, and the examination findings as documented in the March 2013 VA report, the examiner should provide opinions as to the following:

a) Does the evidence of record show that chronic hypertension existed prior to the Veteran's entrance onto active duty in May 1968?  If so, what evidence supports that conclusion?  

b) If the examiner concludes that hypertension existed prior to the Veteran's entrance onto active duty, what evidence is there that the hypertension disorder did not undergo an increase in the underlying pathology during or as a result of his period of active service?  

c) If the physician is of the opinion that the hypertension did not preexist the Veteran's service, is it at least as likely as not, i.e., is there a 50/50 chance that any current hypertension had its onset during service or otherwise is due to an event or incident of his period of active service?  

d)  Is it at least as likely as not, i.e., is there a 50/50 chance that any current low back disability, vertigo or respiratory disorder had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service?  
  
The opinion should be provided based on the results of the March 2013 examination, a review of the medical evidence of record, and sound medical principles.  

All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If further examination is necessary to provide the requested opinion, such examination must be provided.  

2. The RO should take all indicated action to forward the Veteran's claims file to the VA psychologist who conducted the VA examination in March 2013 or a suitable substitute in order to obtain a clarifying opinion.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

Based on a review of the entire record, to include any statements or other documents referencing the Veteran's fear associated with hostile military activity and the examination findings as documented in the March 2013 VA report, the psychologist should express an opinion as to whether such identified event was sufficient to have resulted in a current diagnosis of PTSD, and, if so, whether the PTSD is related to any of the identified events.

Additionally, the psychologist should be asked to opine as to whether it is at least as likely as not (50 percent chance or greater) that any current acquired psychiatric disorder, other than PTSD, had its clinical onset during the service or otherwise is due to an event or incident of the Veteran's period of service. The examiner should utilize the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

